Lathrop, J.
Each of these cases comes before us on an appeal from a decree of a judge of the Superior Court, sitting in equity, with a full report of the evidence taken before him by a commissioner appointed under a rule of court. The judge, at the *227request of the defendants, in each case made a finding of facts, and this finding is a part of the record.
The familiar rule applies that in such an appeal this court will not reverse the finding of the court below unless it clearly appears to be erroneous. Dickinson v. Todd, 172 Mass. 183, and cases cited. We have examined the voluminous report of the evidence and are of opinion that the findings of the judge were fully warranted. It would serve no useful purpose to review the evidence.
The defendants contend that the findings must be supported by the evidence, including the inferences to be drawn from the written and spoken words, and the conduct of the parties and their witnesses, and that mere suspicion is not enough. So far we agree; but it appears from the evidence that the notes were fraudulently put into circulation, and the burden of proof was upon the defendants to show that they gave a valuable consideration for the same, and took the notes without knowledge of the plaintiffs’ rights. Merchants' National Bank of Lowell v. Haverhill Iron Works, 159 Mass. 158. Savage v. Goldsmith, 181 Mass. 420. The defendants failed to satisfy the judge who heard the cases that they had sustained this burden, and they have failed to satisfy us.
The order therefore in each case must be

Decree affirmed.